Citation Nr: 0806467	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected diabetes 
mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to March 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2005, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  The case was remanded in January 2007 for further 
development.


FINDING OF FACT

It is not shown that the veteran's coronary artery disease 
was caused or aggravated by his service connected diabetes 
mellitus.


CONCLUSION OF LAW

Secondary service connection is not warranted for the 
veteran's coronary artery disease.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in September 2002 the veteran was informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the appellant prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all notice was given.  See July 2007 supplemental statement 
of the case.  He is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of the disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the timing of such 
notice.

All pertinent medical records identified by the veteran are 
associated with the claims file.  The RO arranged for 
examinations in February 2003 and (pursuant to the Board 
remand) March 2007.  The veteran has not identified any 
pertinent evidence that remains outstanding (he stated via 
July 2007 correspondence that he had no further evidence to 
submit).  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of this claim.
II.  Factual Background

The available service medical records are silent for 
complaints, symptoms, or diagnosis of CAD.  Service 
connection has been established for DM.

Postservice private records (received by the RO in January 
2003) include March 17, and March 23, 1984 records which note 
blood sugars of 163 and 80 respectively.  Records from 
Baptist Medical Hospital show that the veteran underwent 
coronary bypass grafting in August 1986.  The records note 
that DM was diagnosed in July 1990.

On February 2003 VA examination, a diagnosis of CAD was 
noted.  The examiner stated "CAD which preceded a clear cut 
diagnosis of his diabetes".  

At the December 2005 Travel Board hearing, the veteran 
submitted (and testified under oath to the same) the March 
1984 records noting elevated blood sugar.  (Notably, this 
record which was previously considered showed blood sugars of 
163 and 80.  This same record now notes blood sugars of 163 
and 180).

On March 2007 VA examination, the examiner reviewed the 
entire claims file and stated that diabetes mellitus was less 
likely as not (less than 50 percent probability) diagnosed 
prior to the veteran's CAD.

III.  Legal Criteria and Analysis

The veteran's CAD was not manifested in service or for many 
years thereafter, and it is not alleged that the CAD was 
incurred or aggravated while he was on active duty.  The 
theory of entitlement proposed in this claim is one of 
secondary service connection, i.e., that CAD is related to 
the veteran's service connected diabetes mellitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as CAD is diagnosed.  (2) Evidence of a 
service-connected disability.  This requirement is also met, 
as the veteran's diabetes mellitus is service connected. and 
(3) Competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is claimed.
The competent (medical) evidence of record addressing this 
matter, the February 2003 and March 2007 VA examination 
reports indicate that the veteran's CAD was not caused or 
aggravated by his service-connected DM; there is no competent 
(medical) evidence to the contrary.  

The veteran's own assertions to the effect that his CAD is 
related to his service connected DM are not competent 
evidence.  As a layperson, he is not competent to offer an 
opinion regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-45 (1992).  A threshold 
requirement for establishing secondary service connection is 
not met, and the claim must be denied. 


ORDER

Service connection for CAD as secondary to service-connected 
DM is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


